per CURIAM:
The convict, Aníbal Natal Rojas, assigns on appeal that the instruction of the trial judge to the jury to the effect- that his testimony should be considered as that of any other witness, taking into account, of course, the interest of every accused in his own case, is erroneous.
Although we approved instructions like this one in People v. Febres, per curiam decision of June 15, 1964, and in People v. Morales, 39 P.R.R. 27, 32-33 (1929), We have concluded that it is not wise to continue in the future the practice of thus charging the jury since it is not proper nor necessary to so qualify the testimony of the defendant. *824To leave to the opinion of the jury the weighing of that testimony constitutes a more sound justice. This ruling will only apply to persons whose trials shall begin on a date subsequent to the date of this judgment.
After examining the circumstances of the instant case we do not believe that the objected instruction was so prejudicial as to give rise to the reversal of the judgment rendered in this case by the Superior Court, Arecibo Part, on January 21, 1965. Therefore, it will be affirmed.